DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021 has been entered.
 
Status of the Claims
Claims 1, 3-8, and 10-15 are pending in the current application.
Claims 12-15 are withdrawn from consideration in the current application.
Claims 1, 3, 6, and 11 are amended in the current application.
Claims 2 and 9 are canceled in the current application.

Response to Arguments
Applicant's remarks and amendments filed on May 21, 2021 and entered on June 16, 2021 have been fully considered.
Applicant requests withdrawal of the claim objections set forth in the previous office action.
The claim objections set forth in the previous office action are withdrawn due to the present claim amendments.
Applicant argues that the present claims as currently amended are distinct from US 10319801 B2, and therefore, Applicant requests withdrawal of the nonstatutory double patenting rejections set forth in the previous office action.
This argument is not persuasive for the following reasons.  The nonstatutory double patenting rejections set forth in the previous office action are updated and maintained.  The present claim amendments do not distinguish the present claims in a manner sufficient to overcome the prima facie case of obviousness established by US 10319801 B2 in view of Bower et al. (US 2014/0295150 A1).
Applicant argues that none of the previously cited prior art (Lee, Bower, Ha, and Shiota) disclose the newly amended features of independent claims 1 and 6; specifically a first adhesive layer with less storage modulus than a second adhesive layer, where the first adhesive layer has larger area than the second adhesive layer.  Applicant argues that Bower discloses Figure 2A that only comprises a bending adhesive layer region 136 with less elastic modulus than a non-bending adhesive layer region 134, where the bending adhesive layer region 136 has smaller area than the non-bending adhesive layer region 134.
This is not persuasive for the following reasons.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123, II.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123, I.  Although Bower discloses a specific embodiment as shown in Figure 2A, Bower also provides a broader disclosure pertaining to the formation of the bending and non-bending optically clear adhesive layer regions.  Bower teaches the adhesives that form each of the non-bending region 134 and the bending region 136 can be selectively patterned, printed, coated, and cured as needed to accommodate the desired bending and non-bending functionality (Bower, [0029]-[0047]).  Bower’s patterning teachings only include a finite number of options pertaining to bending region area-to-non-bending region area size, where the finite options include a bending area larger than a non-bending area, a bending area smaller than a non-bending area, and a bending area equal to a non-bending area; it would have been obvious to one of ordinary skill in the art to form embodiments for each finite option to yield predictable results of sufficient adhesion, sufficient transparency, robustness to withstand prolonged use and environmental conditions, controllable modulus properties, enhanced flexibility, enhanced optical characteristics, and reduced delamination with a reasonable expectation of success (Bower, [0004]-[0006], [0019], [0024]-[0027], see MPEP 2143).  Therefore, Bower’s patterning teachings render obvious a bending region (with a lower bending elastic modulus) having larger area than a 

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 contains a typographical error and recites “is located in e display area.”  Claim 5 should be amended to recite “is located in the display area.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10, and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10319801 B2 in view of Bower et al. (US 2014/0295150 A1).
Regarding Claims 1 and 5, US 10319801 B2 claims a flexible display device comprising a display panel including a flexible area (display area) and a non-flexible area (non-display area), and having one surface and another surface opposite to the one surface; a protective film (that can be provided as one body or as separated body) attached to the one surface of the display panel; a first adhesive layer having a first storage modulus interposed between the flexible area and the protective film; a second adhesive layer having a second storage modulus interposed between the non-flexible area and the protective film; a display unit located in the flexible area; and a display pad located in the non-flexible area (US 10319801 B2, Claim 1).  US 10319801 B2 claims the first storage modulus is less than the second storage modulus (US 10319801 B2, Claim 2).  US 10319801 B2 claims the second adhesive layer is formed to have a thickness less than a thickness of the first adhesive layer (US 10319801 B2, Claims 5, 9); therefore, a cross-sectional area of the thicker first adhesive layer is larger than a cross-sectional area of the thinner second adhesive layer.
US 10319801 B2 remains silent regarding the first and second adhesive layers including adhesive materials selected from the group consisting of silicone, urethane, acryl, and natural rubber.
Bower, however, teaches optically clear adhesive layers exhibiting controllable modulus properties for flexible display devices that include adhesive materials selected 
Since US 10319801 B2 and Bower both disclose flexible display devices comprising adhesive layers exhibiting modulus properties, it would have been obvious to one of ordinary skill in the art to have utilized Bower’s adhesives to form US 10319801 B2 first and second adhesive layers to yield a display device having sufficient adhesion, sufficient transparency, robustness to withstand prolonged use and environmental conditions, controllable modulus properties, enhanced flexibility, enhanced optical characteristics, and reduced delamination as taught by Bower (Bower, [0004]-[0006], [0019], [0024]-[0027]).
Regarding Claim 3, US 10319801 B2 claims at room temperature the first storage modulus is 1 MPa or less, and the second storage modulus is 10 MPa or more (US 10319801 B2, Claim 3).
Regarding Claim 4, US 10319801 B2 claims the first and second adhesive layers form one layer (US 10319801 B2, Claim 4).
Regarding Claim 6, US 10319801 B2 claims the flexible display device as discussed above for claim 1.  US 10319801 B2 further claims the protective film can comprise a first protective film and a second protective film that are separated from each other, where the first adhesive layer is interposed between the display panel and the first protective film, and the second adhesive film is interposed between the display panel and the second protective film (US 10319801 B2, Claim 5).  US 10319801 B2 claims the first storage modulus is less than the second storage modulus (US 10319801 B2, Claim 8).  US 10319801 B2 claims the second adhesive layer is formed to have a 
Regarding Claim 7, US 10319801 B2 claims the first and second protective films are located on the same layer and are separated from each other (US 10319801 B2, Claim 6).
Regarding Claim 8, US 10319801 B2 claims the first and second adhesive layers are located on the same layer and are separated from each other (US 10319801 B2, Claim 7).
Regarding Claim 10, US 10319801 B2 claims the second adhesive layer is formed to have a thickness less than a thickness of the first adhesive layer (US 10319801 B2, Claim 9).
Regarding Claim 11, US 10319801 B2 claims the second adhesive layer has a thickness of 15 µm or less (US 10319801 B2, Claim 10).

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0183473 A1), in view of Bower et al. (US 2014/0295150 A1), and in further view of Ha et al. (US 2011/0149211 A1).
Regarding Claim 1, Lee teaches a flexible display apparatus comprising a flexible display substrate 120 (also 120D/220B/320C/320D) and a display unit 130 (also 130D/230B/330C/330D) (display panel = 120+130), and a support substrate 110 (also 110D/210B/310C/310D) (protective film) attached to a surface of the back of the display panel 120+130 to provide protection (that can be formed in a one body structure as depicted by 110D in Figure 1D); where the display panel comprises a display area A and a peripheral circuit area B (non-display area) (Lee, [0009]-[0010], [0029]-[0033], [0065]-[0080], [0125]-[0133]).  Lee teaches the support substrate 110 layer includes a non-bending area and a bending area formed with a bending pattern to reduce rigidity, reduce tensile stress, prevent peeling between layers, and provide flexibility in the bending areas (Lee, [0018]-[0019], [0075]-[0085], [0104]-[0105]).  Lee further teaches adhesives may be used to attach each element together, where adhesives include optically clear adhesives (Lee, [0100], [0110]). 

    PNG
    media_image1.png
    465
    656
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    477
    640
    media_image2.png
    Greyscale

Lee – Figures 1B & 1D

    PNG
    media_image3.png
    498
    662
    media_image3.png
    Greyscale

Lee – Figure 2F

    PNG
    media_image4.png
    513
    649
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    513
    631
    media_image5.png
    Greyscale

Lee – Figures 3C & 3D
Lee remains silent regarding a first adhesive layer having a first storage modulus interposed between a display area and a protective film, and a second adhesive layer having a second storage modulus interposed between a non-display area and the protective film, where the first storage modulus is less than the second storage modulus; and remains silent regarding adhesive materials for the first and second adhesive layers that include silicone, urethane, acryl, or natural rubber.
Bower, however, teaches a flexible display device having multiple layers joined with optically clear adhesives, where the flexible display device includes optically clear adhesives comprising a non-bending region 134 having a non-bending elastic modulus and a bending region 136 having a bending elastic modulus that is lower than the non-bending elastic modulus to allow for significant bending and larger shear strain without generating significant stresses and without causing delamination (Bower, [0001], [0004]-[0007], [0027]-[0030], Figs 2A, 2B, 2C).  Bower further teaches the optically clear adhesives can be selectively formed and cured to pattern and control the elastic modulus properties as desired (Bower, [0029]-[0041]), where the optically clear adhesives are formed of acrylic, polyurethane, methylmethacrylate, or silicone-based adhesive materials (Bower, [0052]).  Bower teaches the optically clear adhesives that form each of the non-bending region 134 and the bending region 136 can be selectively patterned, printed, coated, and cured as needed to accommodate the desired bending and non-bending functionality (Bower, [0029]-[0047]).  Bower’s patterning teachings only include a finite number of options pertaining to bending region area-to-non-bending region area size, where the finite options include a bending area larger than a non-bending area, a bending area smaller than a non-bending area, and a bending area equal to a non-bending area; it would have been obvious to one of ordinary skill in the art to form embodiments for each finite option to yield predictable results of sufficient adhesion, sufficient transparency, robustness to withstand prolonged use and environmental conditions, controllable modulus properties, enhanced flexibility, enhanced optical characteristics, and reduced delamination with a reasonable expectation of success (Bower, [0004]-[0006], [0019], [0024]-[0027], see MPEP 2143).  

    PNG
    media_image6.png
    618
    807
    media_image6.png
    Greyscale

Bower – Figures 2A, 2B, & 2C
Since Lee and Bower both disclose flexible display devices and Lee suggests utilizing optically clear adhesives to attach display elements together (Lee, [0100], [0110]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Bower’s adhesive materials and selective curing/patterning methods to form a first adhesive region/layer having a first lower elastic modulus in a display area (bending area) and to form a second adhesive region/layer having a second higher elastic modulus in a non-display area (non-bending area) between Lee’s display panel 120+130 and protective film to yield a display apparatus having predictable results of sufficient adhesion, sufficient transparency, robustness to withstand prolonged use and environmental conditions, controllable modulus properties, enhanced flexibility, enhanced optical characteristics, and reduced 
Modified Lee discusses controlling elastic modulus properties of optically clear adhesive materials, but remains silent regarding specifically measuring storage modulus.
Ha, however, teaches optically clear adhesives for display devices that can be selectively cured and patterned to control the adhesive storage modulus properties (Ha, [0012]-[0016], [0023]-[0031]).  Ha further teaches the adhesives can be patterned in a single plane that possesses soft areas having storage modulus at 30oC of preferably 0.1-1 MPa and hard areas having storage modulus at 30oC of preferably 1-50 MPa (Ha, [0023]-[0028]).  Ha also teaches the areas can be formed to have continuous widths that may be controlled to be equal to or different from each other as needed (Ha, [0029]).
Since modified Lee and Ha both disclose adhesives for display devices comprising regions exhibiting different modulus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have considered and measured storage modulus properties of modified Lee’s adhesives to ascertain and effectively inhibit susceptibility of failure, problems with durability, shrinkage and expansion rates, problems that pertain to light transmission uniformity, reduction of durability, and reduction of adhesion properties as taught by Ha (Ha, [0023]-[0028]).
Regarding Claim 3, modified Lee further teaches the first adhesive region/layer has storage modulus at 30oC of preferably 0.1-1 MPa in a display area (bending area) oC of preferably 1-50 MPa in a non-display area (non-bending area) to prevent lowering of durability and adhesion caused by dimensional change (Bower, [0006], [0028]-[0030], Ha, [0023]-[0031]).  Modified Lee’s storage modulus ranges are completely encompassed within the claimed ranges, and therefore, establish a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claim 4, modified Lee further teaches the first adhesive region/layer and the second adhesive region/layer can be formed in a single plane/single layer (Lee, [0085]-[0087], Fig 1D, Bower, [0028]-[0042], Fig 2A-2C, Ha, [0023]-[0027]).
Regarding Claim 5, modified Lee further teaches the display panel 120+130 comprises a display unit 130 in the display area A and a pad unit comprising wiring 165, drive circuit unit 170, wiring 171, and integrated circuits 175 in the non-display area B (Lee, [0077], Fig 1B).
Regarding Claim 6, Lee teaches a flexible display substrate 120 (also 220B/320C/320D) and the display unit 130 (also 230B/330C/330D) (display panel = 120+130), and the support substrate 110 (also 210B/310C/310D) (protective film) attached to a surface of the back of the display panel 120+130 to provide protection, where protective film can be formed in a spaced apart structure; where the display panel comprises a display area A and a peripheral circuit area B (non-display area) (Lee, [0009]-[0010], [0029]-[0033], [0065]-[0080], [0125]-[0133]).  Lee teaches the support substrate 110 is a back film that provides support, protection against vulnerabilities such as external moisture and air; the support substrate 110 has a first 

    PNG
    media_image7.png
    465
    656
    media_image7.png
    Greyscale

Lee – Figure 1B (annotated)
Lee remains silent regarding a first adhesive layer having a first storage modulus interposed between a display area and a protective film, and a second adhesive layer having a second storage modulus interposed between a non-display area and the protective film, where the first storage modulus is less than the second storage modulus; and remains silent regarding adhesive materials for the first and second adhesive layers that include silicone, urethane, acryl, or natural rubber.
Bower, however, teaches a flexible display device having multiple layers joined with optically clear adhesives, where the flexible display device includes optically clear adhesives comprising a non-bending region 134 having a non-bending elastic modulus and a bending region 136 having a bending elastic modulus that is lower than the non-bending elastic modulus to allow for significant bending and larger shear strain without generating significant stresses and without causing delamination (Bower, [0001], [0004]-[0007], [0027]-[0030], Figs 2A, 2B, 2C).  Bower further teaches the optically clear adhesives can be selectively formed and cured to pattern and control the elastic modulus properties as desired (Bower, [0029]-[0041]), where the optically clear adhesives are formed of acrylic, polyurethane, methylmethacrylate, or silicone-based adhesive materials (Bower, [0052]).  Bower teaches the optically clear adhesives that form each of the non-bending region 134 and the bending region 136 can be selectively patterned, printed, coated, and cured as needed to accommodate the desired bending and non-bending functionality (Bower, [0029]-[0047]).  Bower’s patterning teachings only include a finite number of options pertaining to bending region area-to-non-bending region area size, where the finite options include a bending area larger than a non-bending area, a bending area smaller than a non-bending area, and a bending area equal to a non-bending area; it would have been obvious to one of ordinary skill in the art to form embodiments for each finite option to yield predictable results of sufficient adhesion, sufficient transparency, robustness to withstand prolonged use and environmental conditions, controllable modulus properties, enhanced flexibility, enhanced optical characteristics, and reduced delamination with a reasonable expectation of success (Bower, [0004]-[0006], [0019], [0024]-[0027], see MPEP 2143).  

    PNG
    media_image6.png
    618
    807
    media_image6.png
    Greyscale

Bower – Figures 2A, 2B, & 2C
Since Lee and Bower both disclose flexible display devices and Lee suggests utilizing optically clear adhesives to attach display elements together (Lee, [0100], [0110]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Bower’s adhesive materials and selective curing/patterning methods to form a first adhesive region/layer having a first elastic modulus in a display area (bending area) and to form a second adhesive region/layer having a second elastic modulus in a non-display area (non-bending area) between Lee’s display panel 120+130 and Lee’s first and second protective films, respectively, to yield a display apparatus having sufficient adhesion, sufficient transparency, robustness to withstand prolonged use and environmental conditions, controllable modulus properties, enhanced flexibility, enhanced optical characteristics, 
Modified Lee discusses controlling elastic modulus properties of optically clear adhesive materials, but remains silent regarding specifically measuring storage modulus.
Ha, however, teaches optically clear adhesives for display devices that can be selectively cured and patterned to control the adhesive storage modulus properties (Ha, [0012]-[0016], [0023]-[0031]).  Ha further teaches the adhesives can be patterned in a single plane that possesses soft areas having storage modulus at 30oC of preferably 0.1-1 MPa and hard areas having storage modulus at 30oC of preferably 1-50 MPa (Ha, [0023]-[0028]).  Ha also teaches the areas can be formed to have continuous widths that may be controlled to be equal to or different from each other as needed (Ha, [0029]).
Since modified Lee and Ha both disclose adhesives for display devices comprising regions exhibiting different modulus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have considered and measured storage modulus properties of modified Lee’s adhesives to ascertain and effectively inhibit susceptibility of failure, problems with durability, shrinkage and expansion rates, problems that pertain to light transmission uniformity, reduction of durability, and reduction of adhesion properties as taught by Ha (Ha, [0023]-[0028]).
Regarding Claim 7, modified Lee further teaches the support substrate 110 first and second portions (first and second protective films) are located on the same plane 
Regarding Claim 8, modified Lee further teaches the support substrate 110 first and second portions (first and second protective films) are located on the same plane (i.e. in the same layer), and are separated by a bending pattern hollow space 111 (Lee, [0078]-[0085], Fig 1B).  Modified Lee teaches the first and second portions (first and second protective films) are attached to the display panel 120+130 via double-sided adhesives (Lee, [0110], Fig 2D).  It would have been obvious to one of ordinary skill in the art that the double-sided adhesives would coincide with each of the first and second portions (first and second protective films) attached in the display area A and non-display area B area, respectively, and not placed in the hollow space 111 so as to allow for bending (Lee, [0108]-[0110], Fig 1B, 2D, see MPEP 2143).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0183473 A1), in view of Bower et al. (US 2014/0295150 A1), and in further view of Ha et al. (US 2011/0149211 A1) as applied to claim 6 above, and in further view of Shiota (US 2011/0182046 A1).
Regarding Claim 10, modified Lee teaches the flexible display device as discussed above for claim 6.  Modified Lee further teaches the thickness of adhesive layers can be 23 µm (Bower, [0035], Ha, [0111], [0123]).
Modified Lee remains silent regarding the second adhesive layer having a thickness less than a thickness of the first adhesive layer (as required by claim 10), where the second adhesive layer has a thickness of 15 µm or less (as required by claim 11).
Shiota, however, teaches a display device comprising first 13a/15a and second adhesives 13b/15b, where one adhesive layer 13b/15b is disposed on a substrate surface in a peripheral area comprising wiring, circuits, and electrical components (i.e. a non-display area), where the adhesive layer 13b/15b has a thickness smaller than the other adhesive 13a/15a, and has a thickness of 10-20 µm to provide sufficient spread and better connection reliability to the electrical components (Shiota, [0028], [0042]-[0043], [0061]-[0067], [0073]-[0074], Fig 1(b)).  Shiota’s thickness range overlaps the claimed thickness range of 15 µm or less (as required by claim 11), and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).

    PNG
    media_image8.png
    303
    613
    media_image8.png
    Greyscale

Shiota - Figure 1(b)
Since modified Lee and Shiota both disclose display devices comprising peripheral regions having an adhesive, wiring, circuits, and electrical components (Lee, [0077], Fig 1B), it would have been obvious to have set modified Lee’s second adhesive layer in the non-display area to have thickness that renders obvious the claimed range of 15 µm or less to provide sufficient spread and better connection reliability to the electrical components as taught by Shiota (Shiota, [0042]-[0043], [0073]-[0074], see MPEP 2143).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Lee et al. (US 2016/0111678 A1) that teaches a flexible display device comprising first and second adhesive layer regions, where the first and second adhesive layer regions have different elastic modulus and have different widths/areas; and Cho et al. (US 2017/0121564 A1) that teaches an adhesive film for a flexible display having first and second regions, where the first and second regions have different modulus and have an area ratio dependent upon the type of display employing the adhesive film.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on Mon thru Fri 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/Eli D. Strah/Primary Examiner, Art Unit 1782